       Case 1:18-cv-00744-WJ-KK Document 378 Filed 09/09/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

IN RE: GOLD KING MINE RELEASE
IN SAN JUAN COUNTY, COLORADO,                                        No. 1:18-md-02824-WJ
ON AUGUST 5, 2015

This Document Relates to:     No. 1:18-cv-00744-WJ

                  MEMORANDUM OPINION AND ORDER
      DENYING AS MOOT KINROSS GOLD U.S.A., INC. AND KINROSS GOLD
     CORPORATION'S MOTION FOR SUMMARY JUDGMENT AS TO CLAIMS
                  ASSERTED BY THE ALLEN PLAINTIFFS

       THIS MATTER comes before the Court on Kinross Gold U.S.A., Inc. and Kinross Gold

Corporation's (collectively "Kinross Defendants") Motion for Summary Judgment as to Claims

Asserted by the Allen Plaintiffs, Doc. 1172, filed April 22, 2021 ("Motion").1

       The Court granted Sunnyside Gold Corporation's motion for partial summary judgment

concluding that the Allen Plaintiffs' tort claims against Sunnyside are barred by Colorado's statute

of repose. See Doc. 1156, filed March 31, 2021. The Kinross Defendants subsequently filed their

Motion in which they contend that the Allen Plaintiffs' claims against the Kinross Defendants are

also barred by Colorado's statute of repose because Sunnyside was an indirect subsidiary of the

Kinross Defendants. See Motion at 5-7.

       The Court denies as moot the Kinross Defendants' Motion for summary judgment that the

Allen Plaintiffs' claims are barred by Colorado's statute of repose because, after the Kinross

Defendants filed their Motion now before the Court, the Court ruled that it does not have personal

jurisdiction over the Kinross Defendants. See Doc. 1175 at 9, filed April 29, 2021 (concluding

that the Kinross Defendants "do not have the minimum contacts with New Mexico to establish




1
 Counsel apparently filed the same motion twice as Documents 1171 and 1172 on April 22, 2021.
The Clerk's Office administratively terminated Doc. 1171.
        Case 1:18-cv-00744-WJ-KK Document 378 Filed 09/09/21 Page 2 of 2




specific jurisdiction because the additional facts asserted by the Allen Plaintiffs do not meet the

'purposeful direction' and 'arising out of' requirements necessary for specific jurisdiction").

       IT IS ORDERED that Kinross Gold U.S.A., Inc. and Kinross Gold Corporation's Motion

for Summary Judgment as to Claims Asserted by the Allen Plaintiffs, Doc. 1172, filed April 22,

2021, is DENIED as moot.



                                               ________________________________________
                                               WILLIAM P. JOHNSON
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
